DETAILED ACTION
This office action is in response to amendments filed on 08/24/2022. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 a conversion circuit configured to: determine one or more electric motor coil control current levels based on the analog electrohydraulic servo valve control signal and the actuator position feedback signal; provide the one or more electric motor coil control currents based on the determined electric motor coil control current levels at the first output port; determine a feedback signal emulative of a variable displacement transformer feedback signal and based on the analog electrohydraulic servo valve control signal; and provide the determined feedback signal at the second output port.
identifying a hydraulic actuation system comprising: a hydraulic servo controller circuit configured to provide an analog electrical servo control signal based on a first position feedback signal; a hydraulic actuator configured to receive the analog electrical servo control signal and actuate based on the analog electrical servo control signal; and a first position feedback sensor configured to provide the first position feedback signal based on a positional configuration of the hydraulic actuator; replacing the hydraulic actuator with an electric actuator configured to actuate based on one or more electric motor coil control currents; replacing the first position feedback sensor with a second position feedback sensor configured to provide a second position feedback signal based on a positional configuration of the electric actuator.
The closest prior art Gebhart et al. US 20100115853 A1 teaches a door position control including an electric door actuator having a motor and a motor controller in communication with a system controller. A motor actuation operation is selected from a plurality of predetermined motor actuation operations to provide control signals to the motor controller for controlling actuation of the motor for control of door movement. Control of door movement is effected with reference to parameters specific to an installation location including an angular sweep of the door between open and closed positions and with reference to an available bus voltage for supplying power to the motor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sweeney et al. US 8290631 B2 teaches valve position sensors 130 and 131 include, but are not limited to, linear variable displacement transducers (LVDTs) that generate a variable output voltage and/or variable output current based on the position of the piston 111. The example position sensors 130 and 131 of FIG. 1 independently measure the position of the piston 111.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/            Examiner, Art Unit 2846